We concur in the affirmance of the judgment in this case but not in the reasoning sustaining it. The crime charged is malicious mischief. The elements constituting this crime are wilfully destroying property with malicious intent and without the consent of the owner. Since all these elements are a part of the crime and charged in the indictment, proof of the other offenses is proper to negative accident or lack of criminal intent. Such evidence is also competent to show a system or plan. Such evidence is not admissible merely because two or more have engaged in a conspiracy to commit a crime, and for this reason alone justify proof of other similar offenses. The correct rule is to show the design of the accused, whether acting alone or with others, and the element making such other acts admissible in evidence must not merely be similarity in result, *Page 64 
but such a concurrence of common features that the various acts are necessarily to be explained as caused by a general plan of which they are individual manifestations of a wilful act. When this situation occurs, the evidence is proper if the defendant, alone, commits the crime. The fact that there is a conspiracy with others is not the basis of its admission, but it is admitted because of its tendency to prove the guilt of the particular charge as being a part of a pre-existing design or scheme. This distinction is pointed out in Wigmore's Principles of Judicial Proof, pages 223-227, and in 73 A.L.R. 385. Common design was the ground of admission in People v. Rooney, 355 Ill. 613, and People
v. Heffernan, 312 id. 66, holds squarely that unrelated crimes are not proper to be received in evidence. In the case before the court, the evidence was admissible as herein pointed out but not, in our opinion, for the reasons reached in the opinion of the majority.